COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS

 JIMMIE JONES, JR.,                            '
                                                               No. 08-14-00122-CR
                             Appellant,        '
                                                                 Appeal from the
 v.                                            '
                                                                16th District Court
 THE STATE OF TEXAS,                           '
                                                             of Denton County, Texas
                                               '
                            State.
                                               '              (TC# F-2011-0959-A)


                                          ORDER

       The Court GRANTS the Appellant’s third motion for extension of time to file the brief

until September 11, 2014. NO FURTHER MOTIONS FOR EXTENSION OF TIME TO FILE

THE APPELLANT’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. James Michael Price, II, the Appellant’s Attorney,

prepare the Appellant’s brief and forward the same to this Court on or before September 11, 2014.

       IT IS SO ORDERED this 13th day of August, 2014.



                                                    PER CURIAM

Before McClure, C.J., Rivera and Rodriguez, JJ.